Citation Nr: 0333491	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  98-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for status post lumbar 
laminectomy with history of herniated nucleus pulposus, L4-
L5, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




REMAND

On June 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Battle 
Creek, Michigan/Grand Rapids Outpatient 
Clinic for any treatment for his back 
condition from May 2002 to the present.  
Please obtain following type(s) of 
records:  Notes, Discharge Summaries, 
Consults, Imaging (X-Ray, MRI, CT scan), 
and Procedures.

2.  After obtaining the above VA records, 
make arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following examinations:  
orthopedic and neurologic examinations to 
show the current severity of the 
veteran's service-connected back 
condition.  Send the claims folder to the 
examiner(s) for review.  The examiners 
must provide a complete rationale for all 
conclusions and opinions.  The 
examiner(s) should review the claims 
file, with special attention to the 1997 
and 1999 VA examination reports and VA 
records concerning back surgeries 
performed in 1994 and 1998.

Any necessary tests or studies should 
also be conducted to ascertain the 
severity of the service-connected back 
condition.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  The examiner must specifically 
state what is normal range of motion for 
the lumbar spine. 

All functional limitations resulting from 
the service-connected back disorder are 
to be identified, including whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the spine.  The examiner 
should discuss the effect the veteran's 
back disorder has upon his daily 
activities.  

The examination report(s) should address 
the following:

Elicit information as to the veteran's 
use of a cane, and comment on whether 
this device is needed solely because of 
the veteran's back condition as opposed 
to his nonservice-connected blindness.

Address and discuss the veteran's 
complaints of pain in relation to the 
physical findings shown on examination.  

Provide a full description of any 
neurological impairment, to include 
whether there is foot drop or absent 
ankle jerk.

Indicate whether the veteran's back 
condition resulted in any incapacitating 
episodes within the past year (i.e., 
period of acute symptoms that required 
bed rest prescribed by a physician and 
treatment by a physician)?  If so, how 
many such episodes occurred within the 
past year?

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





